Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 28 July 2021 have overcome the 35 USC 103 rejections set forth in the previous office action.


EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
“A device for coupling a tire pump to a valve of a tire and for providing a fluid flow path from said pump to said valve…said valve and an elastic band directly coupled to said body, said elastic band being embodied for positioning around said tire under elastic force, and said elastic band comprising two or more openings corresponding to a notch in said body, wherein said elastic band then exerts an axial pressure to obtain an airtight closure of the pump nipple on the valve and to maintain the airtight closure during inflation of the tire without further adjustment (Claim 1)”
in combination with the other limitations set forth in the independent claims.
Converse (US D305,097) is the closest prior art of record.  However, Converse is silent on these above recited features.  Furthermore, it would not have been obvious to modify Converse to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Converse to include the above recited features would improperly change the principle of operation of Converse.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753
/Timothy P. Kelly/Primary Examiner, Art Unit 3753